DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on August 2nd, 2022 in response to the Non-Final Office Action mailed on June 7th, 2022.  Per Applicant's response, Claims 15, 25, & 33-34 have been amended, Claim 35 has been newly-added, and Claim 23 has been cancelled.  All other claims have been left in their previously-presented form.  Consequently, Claims 15-22 & 24-35 remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.
	
Claim Rejections - 35 USC § 112
Claims 25-34 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided the required corrections, thereby obviating the previous 112(b) rejections.

Terminal Disclaimer
The terminal disclaimer filed on August 2nd, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,859,069 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 15-22 & 24-35 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments filed on August 2nd, 2022 have incorporated the allowable subject matter of Claim 23 (now cancelled) into each of independent Claims 15, 25, & 33.  Additionally, Applicant’s amendments have introduced new independent Claim 35, which combines the allowable subject matter of Claim 18 with the limitations of intervening Claims 15, 16, & 17, resulting in likewise allowable independent Claim 35.  As such, Applicant’s amendments ultimately result in four allowable independent claims (15, 25, 33, & 35), thereby rendering all claims allowable.  This places the application as a whole into proper condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC